ORDER

PER CURIAM.
Appellant Col. Ronald K. Replogle, Superintendent of the Missouri State Highway Patrol, appeals the trial court’s summary judgment in favor of Respondent Matthew Prince. We have reviewed the briefs of the parties and the record on appeal, and we conclude an extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2014).